Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 16 February 2022, in which claims 3, 13 have been amended, and new claims 14, 15 have been added, is acknowledged.
Claims 1-15 are pending in the instant application. 
Claims 1-15 are being examined herewith.
Response to arguments of 16 February 2022
 	In view of Applicant’s amendment of 16 February 2022, the objection to the Specification is herein withdrawn. Applicant has corrected a minor typographical error.
 	In view of Applicant’s amendment of 16 February 2022, the objection to claim 3 is herein withdrawn. Applicant has corrected a minor typographical error.
 	In view of Applicant’s amendment of 16 February 2022, the objection to claim 13 is herein withdrawn. Applicant has clarified the claim language.
	Applicant’s arguments (Remarks of 16 February 2022, pages 9-10) against the rejection of claims 1-13 under 35 U.S.C. 103 over Roberts, have been considered.
	Applicant argues (page 9) that Roberts discloses that its compounds treat inflammation, hypertension, and psoriasis, and Roberts also mentions diabetes, atherosclerosis, asthma, various forms of arthritis, and neurodegenerative diseases. Applicant argues that one of ordinary skill in the art would not have a reasonable expectation of success that the compound of the present invention would treat the wide ranges of diseases and indications listed in Roberts, ranging from asthma to diabetes. 
Applicant argues that Roberts presents no data related to lupus, Roberts does not show that IsoLG adducts are enriched in monocytes, DCs, and plasma cells in patients with SLE, and Roberts does not show that compounds of the present invention attenuates renal injury and dysfunction associated with SLE (as in newly added claims 14, 15). 
Applicant argues that the instant Specification (pages 7-9 and the figures) shows that compounds of the present invention mitigate the damaging effects of lupus including abnormal sodium excretion, augmented albuminuria, and augmented glomerular injury. 
9 Applicant argues (page 10) that lupus is a complicated condition that affects multiple organ systems and one of ordinary skill in the art would not be motivated to modify Roberts by identifying a subject in need of treatment of lupus, administer the compounds of the present invention, and arrive at the present invention with any reasonable expectation of success.
In response, Applicant’s arguments are not persuasive. Roberts clearly teaches that the compounds of the invention, including salicylamine and compounds of instant claims 3-6, can be used as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased. Roberts teaches systemic lupus erythematosus ([0127] as one of the inflammatory diseases to be treated with these compounds. The fact that Roberts lists a number of diseases to be treated by administration of compounds of the invention, and the fact Roberts provides no data for treatment of lupus with a compound of the invention, do not diminish in any way the teaching by Roberts that compounds of the invention treat lupus.
In response to Applicant’s argument that Roberts does not provide the data regarding treatment of lupus, it is noted that Roberts provides the motivation to administer a compound such as salicylamine in a method of treating lupus, with the expectation of seeing therapeutic effect.
 	Applicant argues (page 10, second paragraph) that the disclosure in a reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) 
In response, in the cited case, at issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art. 
Elan stressed the uncertainty and difficulty of producing a transgenic animal, and persuasively argued that although the reference (Mullan) foresaw a transgenic mouse and presented a compilation of known methods of gene transfer, the reference does not teach or suggest which method might succeed in creating the desired mutated mouse.   
The instant case is different, because the description of the subject matter, a method of treating lupus with a known small organic molecule, is sufficient and can be produced without undue experimentation. Further, efficacy is not a requirement for prior art enablement. See MPEP2121.III.
As stated in Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1354 (Fed. Cir. 2003), both claimed and unclaimed materials disclosed in a patent are presumably enabling:
“Under § 103, however, a reference need not be enabled; it qualifies as a prior art, regardless, for whatever is disclosed therein. See Symbol Tech., Inc. v. Opticon,Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991); Reading & Bates Constr. Co. v. Baker Energy, 748 F.2d 645, 652, 223 USPQ 1168, 1173 (Fed. Cir. 1984).“ See Amgen Inc. v. Hoechst
	For all the reasons above, the rejection of claims 1-13 under 35 U.S.C. 103 over Roberts is herein maintained and modified rejections are made below, based on Applicant’s amendment of 16 February 2022.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0256774, published 11 September 2014, cited in PTO-892 of 12 November 2021).
	Roberts teaches (US2014/0256774) a method of treating an inflammatory autoimmune response such as, for example, systemic lupus erythematosus (claim 10, [0127]), which is a subtype of lupus of instant claim 7, by administering to a patient in need thereof a scavenger of ketoaldehydes [0042] of the following formula ([0049]-[0050], page 5)

    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
.
The genus of compounds above taught by Roberts (R is C) overlaps with/ encompasses all compounds of the instant claims.
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is a compound of instant claims 3, 4, 5, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Roberts specifically teaches [0104] the following compounds

    PNG
    media_image3.png
    293
    298
    media_image3.png
    Greyscale
, which are the very compounds of instant claim 5.
Roberts specifically teaches [0105] the following compounds:

    PNG
    media_image4.png
    119
    231
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    116
    136
    media_image5.png
    Greyscale
, which are the very compounds of instant claim 6.
Roberts specifically teaches [0106] the following compounds:

    PNG
    media_image6.png
    129
    172
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    141
    76
    media_image7.png
    Greyscale
, which are compounds of instant claim 4.
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]). Roberts teaches [0149] that the compounds of the invention intercept -KA formed via isoprostane pathway of lipid oxidation, thereby preventing their adduction to proteins.
Thus, Roberts teaches that the compounds of the invention, including salicylamine and compounds of instant claims 3-6, can be used as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased.
 	Roberts teaches [0123] administration of a composition comprising a compound of the invention and a pharmaceutically acceptable carrier, as in instant claim 12, to treat an inflammatory disease such as, for example, systemic lupus erythematosus ([0127], also claim 10).
Roberts teaches [0124] that a compound of the invention is administered to the patient in an amount sufficient to reduce of inhibit the desired indication, which is consistent with inhibiting progression of disease, as in instant claim 8, or attenuating the severity of disease, as in instant claim 9, or mitigating damaging effects of the disease in the patient, as in instant claims 10, 11.
	Roberts does not teach a method of treating lupus with a compound above, where the compound is co-administered with another active agent that treats lupus, as in instant claim 13.
	Roberts does not teach a method of mitigating SLE-associated renal injury and dysfunction with the compounds of the invention, as in instant claims 14, 15.

	It would have been obvious to use a compound disclosed by Roberts, such as salicylamine, or the specific compounds in [0104]-[0106], to treat lupus or a type of lupus which is systemic lupus erythematosus. The person of ordinary skill in the art would have used salicylamine or any other compound disclosed by Roberts in a method of treating lupus, because Roberts teaches that the compounds of the invention can be used as antioxidant scavengers of ketoaldehydes to treat an inflammatory disease such as, for example, systemic lupus erythematosus. Thus, the person of ordinary skill in the art would have administered salicylamine or any other compound disclosed by Roberts to a patient suffering from lupus, with the expectation that administration of said compound will result in therapeutic effect, including inhibiting the progression of lupus, attenuating the severity of lupus, or mitigating the damaging effects of lupus in the patient. 
With regards to claims 14, 15, it would have been obvious to use a compound disclosed by Roberts, such as salicylamine, or the specific compounds in [0104]-[0106], to treat a subtype of SLE which is lupus nephritis. The person of ordinary skill in the art would have used salicylamine or any other compound disclosed by Roberts in a method of treating lupus nephritis (SLE-associated renal injury), because Roberts teaches that the compounds of the invention can be used as antioxidant scavengers of ketoaldehydes to treat an inflammatory disease such as, for example, systemic lupus erythematosus. Thus, the person of ordinary skill in the art would have administered salicylamine or any other compound disclosed by Roberts to a subpopulation of patients suffering from SLE, namely patients suffering from lupus nephritis, with the expectation that administration of said compound will result in therapeutic effect, including mitigating renal injury as symptom of lupus nephritis. 
 With regard to claim 13, the person of ordinary skill in the art would have been motivated to co-administer a compound taught by Roberts with another active agent effective to treat lupus, to patients suffering from lupus, because each of the two agents for co-administration are known to be effective to treat lupus. Since all compounds for co-administration herein are known to be useful to treat lupus, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
	As such, instant claims 1-15 are rejected as prima facie obvious. 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593 (published as US 2021/0261508, cited in PTO-892 of 12 November 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593 render obvious the instant claims.
Claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593 are drawn to a method of treating, preventing or ameliorating an inflammatory autoimmune disease comprising administering to a patient in need thereof a compound of the formula

    PNG
    media_image8.png
    130
    119
    media_image8.png
    Greyscale
, wherein 
    PNG
    media_image9.png
    160
    267
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    180
    278
    media_image10.png
    Greyscale
; the genus encompasses the compounds of instant claim 1; claim 8 recites the very compounds in instant claim 5; claim 9 recites the very compounds in instant claim 6; claim 17 recites 2-hydroxybenzylamine, which is a compound of instant claims 3-5; claim 10 recites systemic lupus erythematosis as one of the inflammatory autoimmune responses to be treated.
 	It would have been obvious to use a compound from the genus of claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593, such as salicylamine, or the specific compounds in claims 6, 8, 9 of co-pending Application No. 17/229,593, to treat lupus or a type of lupus which is systemic lupus erythematosus. The person of ordinary skill in the art would have used a compound from the genus of claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593,
 in a method of treating lupus/SLE or a subtype of SLE which is lupus nephritis, because claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593 teach that the compounds of the invention are effective in a method of treating an inflammatory immune response such as, for example, systemic lupus erythematosus. Thus, the person of ordinary skill in the art would have administered a compound from the genus of claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593, to a patient suffering from lupus/SLE or lupus nephritis, with the expectation that administration of said compound will result in therapeutic effect, including inhibiting the progression of lupus, attenuating the severity of lupus, or mitigating the damaging effects of lupus in the patient, including mitigating renal injury as symptom of lupus nephritis. 
 With regard to claim 13, the person of ordinary skill in the art would have been motivated to co-administer a compound taught by claims 4-6, 8-10, 15, 17 of co-pending Application No. 17/229,593 with another active agent effective to treat lupus/SLE, to patients suffering from lupus, because each of the two agents for co-administration are known to be effective to treat lupus. Since all compounds for co-administration herein are known to be useful to treat lupus, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
This is a provisional nonstatutory double patenting rejection.

 	Claims 1-5, 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,975,033 (cited in PTO-892 of 12 November 2021), in view of Roberts et al. (US 2014/0256774, published 11 September 2014, cited in PTO-892 of 12 November 2021).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of U.S. Patent No. 10,975,033 render obvious the instant claims.
Claims 1-5 of U.S. Patent No. 10,975,033 are drawn to a method of treating or ameliorating an isoprostane induced inflammatory autoimmune response, comprising administering a gamma-ketoaldehyde scavenging effective amount to a patient in need thereof a compound which is 2-hydroxybenzyl amine, wherein the inflammatory autoimmune response includes at least one of hypertension, psoriasis or edema.
 	Roberts et al. (US 2014/0256774) teaches that 2-hydroxybenzylamine (synonym salicylamine) is a scavenger of ketoaldehydes [0042] effective to treat an inflammatory autoimmune response such as, for example, systemic lupus erythematosus (claim 10, [0127]), hypertension ([0045], [0047], [0048], [0148], Example 5), psoriasis [0127], [0048] or edema (Examples 1, 2, Figure 6, 7).
It would have been obvious to use salicylamine to treat lupus or a type of lupus which is systemic lupus erythematosus. The person of ordinary skill in the art would have administered salicylamine in a method of treating lupus/SLE, because claims 1-5 of U.S. Patent No. 10,975,033 teach that salicylamine is effective to treat an isoprostane induced inflammatory autoimmune response, such as hypertension, psoriasis or edema, and Roberts teaches that salicyalamine is a scavenger of ketoaldehydes effective to treat an inflammatory autoimmune response such as, for example, systemic lupus erythematosus, hypertension, psoriasis or edema. Thus, the person of ordinary skill in the art would have administered salicylamine to a patient suffering from lupus/SLE or a subtype of SLE which is lupus nephritis (SLE-associated renal injury), with the expectation that administration of said compound will result in therapeutic effect, including inhibiting the progression of lupus, attenuating the severity of lupus, or mitigating the damaging effects of lupus in the patient, and mitigating renal injury as symptom of SLE/lupus nephritis. 
With regard to claim 13, the person of ordinary skill in the art would have been motivated to co-administer salicylamine with another active agent effective to treat lupus, to patients suffering from lupus/SLE, because each of the two agents for co-administration are known/expected to be effective to treat lupus. Since all compounds for co-administration herein are known to be useful to treat lupus, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 

Conclusion
Claims 1-15 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627